IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-82,815-01


                      EX PARTE CORDERRAL JOHN SMITH, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR28321-A IN THE 253RD DISTRICT COURT
                            FROM LIBERTY COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to imprisonment for life. The Thirteenth Court of Appeals affirmed the judgment of

conviction. Smith v. State, No. 13-10-00552-CR (Tex. App.—Corpus Christi–Edinburg Apr. 12,

2012) (not designated for publication).

        Applicant contends, among other things, that trial and appellant counsel rendered ineffective

assistance. On April 30 and May 6, 2014, the trial court signed orders appointing habeas counsel to

represent Applicant. On October 21, 2014, the trial court entered an untimely order designating
                                                                                                      2

issues. It appears that the District Clerk forwarded this application pursuant to Rule of Appellate

Procedure 73.4(b)(5). We remand this application to the 253rd District Court of Liberty County to

allow the trial judge to complete an evidentiary investigation and enter findings of fact and

conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: March 4, 2015
Do not publish